—Appeal by the defendant from a judgment of the County Court, Suffolk County (Lefkowitz, J.), rendered February 20, 1998, convicting him of harassment in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.